IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-68,387-01


FRANK JAVIER PADILLA, Relator

v.

GALVESTON COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 04CR0379-83; 03CR2436-83; AND 03CR2437-83 IN THE 
122ND JUDICIAL DISTRICT COURT FROM GALVESTON COUNTY 


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed applications for writs of habeas corpus in the 122nd Judicial
District Court of Galveston County, that more than 35 days have elapsed, and that these applications have
not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Galveston County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting a copy of timely filed orders which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the
nature of the claims asserted in the applications filed by Relator are such that the claims are not cognizable
under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed applications for writs
of habeas corpus in Galveston County.  This application for leave to file a writ of mandamus shall be held
in abeyance until the respondent has submitted the appropriate response.  Such response shall be submitted
within 30 days of the date of this order.


Filed: September 19, 2007
Do not publish